 

Exhibit 10.3

 

ASSEMBLY BIOSCIENCES, INC.

2017 INDUCEMENT AWARD PLAN

RESTRICTED STOCK UNIT AWARD NOTICE

 

          Grant Number                  

 

You have been granted Restricted Stock Units (“RSUs”) of Assembly Biosciences,
Inc. (the “Company”), as follows:

 

Effective Date:   [   ], 2017       Vesting Commencement Date:   [   ], 2017    
  Total Number of RSUs Granted:   [   ]       Term/Expiration Date:   [   ]    
  Vesting Schedule:   [One-third to vest on the first anniversary of the Vesting
Commencement Date; Remainder to vest in equal installments on the second and
third anniversary of the Vesting Commencement Date.]       Payment Date:   The
Company shall deliver, to the Grantee named below, one Share (as defined in the
Plan) in respect of each vested RSU.  Delivery shall be made as soon as
practicable following the vesting date and in no event later than 30 days
following the applicable vesting date.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Assembly Biosciences, Inc. 2017 Inducement Award
Plan (the “Plan”) and the Restricted Stock Unit Agreement, all of which are
attached and made a part of this document.

 



Dated:        





      GRANTEE:   ASSEMBLY BIOSCIENCES, INC.             By:   [   ]          
Name:               Title:  



  

   

 

 

ASSEMBLY BIOSCIENCES, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE 2017 INDUCEMENT AWARD PLAN



 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is made and
entered into by and between Assembly Biosciences, Inc. (the “Company”) and the
individual named in the Restricted Stock Unit Award Notice (the “Grantee”) under
the Company’s 2017 Inducement Award Plan (the “Plan”). The Award Notice also
establishes the Effective Date of the Award, the number of Restricted Stock
Units awarded, vesting conditions, and the Payment Date of the Award.

 

WHEREAS, the Grantee is expected to become an employee of the Company;

 

WHEREAS, the Company considers it desirable and in the best interests of the
Company that the Grantee be given an opportunity to acquire a proprietary
interest in the Company as an incentive to advance the interests of the Company
and to perform future services that will contribute materially to the successful
operation of the Company; and

 

WHEREAS, the Award granted hereby is a material inducement for the Grantee to
enter into employment with the Company and to promote the success of the
Company’s business; and

 

WHEREAS, the Company, acting through the Board of Directors of the Company
(the “Board”) or (ii) the Committee appointed by the Board under the Plan (the
“Committee”), desires to grant the Grantee a Restricted Stock Unit Award
measured in shares of common stock of the Company (the “Common Stock”), in
accordance with the Plan. Capitalized terms used herein which are not otherwise
defined herein shall have the meanings ascribed to them under the Plan.

 

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

 

1.         Grant of Restricted Stock Unit Award. The Company awards the Grantee
Restricted Stock Units in a number that is specified in the Award Notice
provided to the Grantee. The Award is subject to the vesting, payment and other
provisions of this Award Agreement, the Award Notice and the Plan. Each
Restricted Stock Unit represents one (1) Share of Common Stock of the Company.
The Company will account for the Restricted Stock Units in a bookkeeping account
on the Grantee’s behalf until they become payable or are forfeited. The number
of Restricted Stock Units shall be adjusted if the Common Stock is split,
combined, if stock dividends are paid on Common Stock, or upon a similar event
in the same manner that the Common Stock is adjusted.

 

2.         Dividend Equivalents. For each Restricted Stock Unit that is granted
and credited to the Grantee’s account, the Grantee’s account will also be
credited with a Dividend Equivalent Rights in an amount equal to any cash
dividends paid by the Company upon one Share of Common Stock after the Effective
Date and before the Payment Date (as provided in the Award Notice) for the
Restricted Stock Unit, subject to the vesting and other provisions of this Award
Agreement and the Award Notice.

 

   

 

 

 

3.          Vesting. The Restricted Stock Units (and Dividend Equivalent Rights
associated with the Restricted Stock Units) shall be unvested and shall be
subject to the restrictions set forth in this Award Agreement and the Award
Notice. Unless sooner forfeited in accordance with Section 5, the Restricted
Stock Units and Dividend Equivalent Rights associated with the Restricted Stock
Unit shall be vested for a Grantee as set forth in the Grantee’s Award Notice.

 

4.          Settlement of Vested Restricted Stock Units and Restricted Dividend
Equivalents. If any of the Restricted Stock Units vest on a Vesting Date, the
Company shall settle such Restricted Stock Units (the “Vested Restricted Stock
Units”) and Dividend Equivalent Rights attributable to such Vested Restricted
Stock Units (“Vested Dividend Equivalents”) on the Payment Date established in
the Award Notice (the “Payment Date”) by delivering to the Grantee (a) a
certificate for shares of Common Stock of the Company and (b) cash, determined
as follows:

 

(a)Number of Shares of Common Stock. The Company will determine the value as of
the Payment Date of the Vested Restricted Stock Units and the Vested Dividend
Equivalent Rights (together, the “Total Amount”). For this purpose, the Vested
Dividend Equivalents shall be valued at their original value and shall not be
increased or decreased by an interest or earnings factor. The Total Amount will
be reduced by any tax withholding that is not paid by the Grantee under the
procedure in Section 6 below (the amount after the reduction is the “Net
Amount”). The Net Amount will be divided by the value of one (1) Common Share of
the Company as of the Vesting Date, and the resulting whole number (without
remainder) shall be the number of shares of Common Stock that will be delivered
to the Grantee, and

 

(b)Cash. The remainder resulting from the division in (a) above to determine the
number of shares of Common Stock will be the dollar amount of the cash payable
to the Grantee, and such amount shall be paid to the Grantee by check.

 

The Vested Restricted Stock Units and Vested Dividend Equivalents will be
settled by the Company within thirty (30) days of the Payment Date.

 

5.          Forfeiture of Restricted Stock Units (and Dividend Equivalent Rights
Attributable to Restricted Stock Units). In the event of Termination of
Employment of the Grantee from the Company for any reason (including
Disability), any Restricted Stock Units and Dividend Equivalent Rights
attributable to such Restricted Stock Units that were not already vested on the
termination of Employment shall be forfeited on that date.

 

6.          Certain Tax Matters. The Grantee acknowledges that the Grantee
understands the federal, state and local income, employment and foreign (if
applicable) tax consequences of the Restricted Stock Unit Award, and the
issuance, vesting and forfeiture provisions relating to the Restricted Stock
Unit Award.

 

 

 

   

 

 

The Grantee understands that, at the time that the Grantee realizes any
compensation income in respect of the Restricted Stock Unit Award, the Company
will be required to withhold federal, state and local income and employment
taxes on the full amount of the compensation income realized by the Grantee, and
if the Grantee is located outside of the United States, the Company may be
required to withhold to meet tax, employment, or other obligations imposed by
the tax jurisdiction that may be applicable to the Grantee. It is understood
that all matters with respect to the total amount of taxes to be withheld in
respect of such compensation income shall be determined by the Board (or the
Committee) in its reasonable discretion. It is understood that although the
Company may pay withheld amounts for the taxing jurisdiction that may be
credited to the Grantee against taxes due by the Grantee, the Grantee is
responsible for payment of all taxes due as a result of compensation arising
under this Award Agreement.

 

The Board (or the Committee) may make such provisions and take such steps as it
may deem necessary or appropriate for the withholding of taxes by the Company on
compensation income the Grantee realizes. The Company shall accept payment by
the Grantee of an amount in cash for all or part of the withholding obligation
of the Company on the compensation income, so that the payment(s) to the Grantee
under this Award Agreement are not reduced for tax withholding to the extent of
the payment. Such payment by the Grantee must be made to the Company by the time
that the Company is required to pay the withholding to the taxing authority, but
in any event not later than thirty (30) days from the Payment Date. If the
Grantee does not make a payment for the full withholding obligation, the Company
shall withhold part of the payment due for redemption of the Vested Restricted
Stock Units and Vested Dividend Equivalent Rights in the amount needed by the
Company to meet its withholding obligations, with the result that the payment
amount for the Vested Restricted Stock Units and Vested Dividend Equivalent
Rights will be reduced as provided in Section 4(a) above by the amount needed to
meet the Company’s withholding obligations.

 

7.          Rights Prior to Vesting. The Restricted Stock Units and Dividend
Equivalent Rights represent a right to payment from the Company if the
conditions of this Award Agreement are met and do not give the Grantee ownership
of any Common Stock prior to delivery as provided in Section 4. No assets have
been set aside by the Company or otherwise to pay the amounts promised by this
Award Agreement, the right to payment is unsecured, and the Grantee is a general
creditor of the Company for payment under this Award Agreement.

 

8.          Investment Representation. The Grantee represents and warrants to
the Company that the Grantee has read this Award Agreement carefully, and to the
extent believed necessary, has discussed this Award Agreement and its impact and
limitations upon the Grantee with counsel.

 

9.          Transferability. The right to payment under this Award Agreement may
not be sold, exchanged, transferred, pledged, hypothecated, encumbered or
otherwise disposed of except as provided in the Plan. The Company shall have the
right to assign to any of its affiliates any of its rights, or to delegate to
any of its affiliates any of its obligations under this Award Agreement.

 

   

 

  

10.        Binding Effect. This Award Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

11.        Gender and Number. All terms used in this Award Agreement shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
context may require.

 

12.        Terms and Conditions of Plan. The terms and conditions included in
the Plan and the Award Notice are incorporated by reference herein, and to the
extent that any conflict may exist between any term or provision of this Award
Agreement and any term or provision of the Plan as in effect from time to time,
such term or provision of the Plan shall control.

 

13.        Certain Remedies. Without intending to limit the remedies available
to the Company, the Grantee agrees that damages at law will be an insufficient
remedy in the event the Grantee violates the terms of this Award Agreement. The
Grantee agrees that the Company may apply for and have injunctive or other
equitable relief in any court of competent jurisdiction to restrain the breach
or threatened breach of, or otherwise specifically to enforce, any of the
provisions hereof.

 

14.          Waiver. The waiver by either party of compliance with any provision
of this Award Agreement by the other party shall not operate or be construed as
a waiver of any other provision of this Award Agreement, or of any subsequent
breach by such party of a provision of this Award Agreement.

 

15.         No Restriction on Right of Company to Effect Corporate Changes.
Neither the Plan nor this Award Agreement shall affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
structure or business of the Company, or any merger or consolidation of the
Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
assets or business of the Company, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

17.        Entire Agreement. This Award Agreement (including the Award Notice,
and the Plan which is incorporated herein by reference and all additional riders
incorporated herein) sets forth all of the promises, agreements, conditions and
understandings between the parties hereto with respect to the Award, and there
are no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, between them with respect
to the Restricted Stock Unit Award other than as set forth therein or herein.
This Award Agreement supersedes and replaces any and all prior agreements
between the parties hereto with respect to Restricted Stock Units and Dividend
Equivalent Rights. This Award Agreement is, and is intended by the parties to
be, an integration of any and all prior agreements or understandings, oral or
written, with respect to Restricted Stock Units and Dividend Equivalent Rights.
No modification, amendment or waiver of any of the provisions of this Award
Agreement shall be effective unless approved in writing by both parties.

   

 

 

18.        Invalid or Unenforceable Provision. The invalidity or
unenforceability of any particular provision of this Award Agreement shall not
affect the other provisions hereof, and this Award Agreement shall be construed
in all respects as if such invalid or unenforceable provision was omitted.

 

19.        Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of Delaware, without giving effect to principles of
conflicts of laws.

 

20.         Miscellaneous.

 

(a)          Neither the granting or vesting of the Restricted Stock Units and
Dividend Equivalent Rights nor any other provision of this Award Agreement shall
be construed as conferring upon the Grantee any right to continue in the
employment of the Company, or as interfering with or restricting in any way the
right of the Company to terminate such employment at any time.

 

(b)          The Company, the Board (or the Committee) and any employees or
agents thereof are relieved from any liability for the non-issuance or
non-transfer, or any delay in the issuance or transfer, of any Common Stock
which results from the inability of the Company to obtain, or in any delay in
obtaining, from each regulatory body having jurisdiction all requisite authority
to issue or transfer the Common Stock in satisfaction of this Award Agreement if
counsel for the Company deems such authorization necessary for the lawful
issuance or transfer of any of the Common Stock.

 

(c)           No Common Stock shall be sold or otherwise disposed of in
violation of any federal or state securities law or regulations.

 

(d)          All decisions of the Board (or the Committee) with respect to the
interpretation, construction and application of the Plan and/or this Award
Agreement shall be conclusive and binding upon the Grantee and all other
persons.

 

(e)          This Award Agreement has been drafted with the intent that payments
(and the right to payments) under it comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder applicable to nonqualified deferred compensation. This Award
Agreement shall be interpreted in a manner consistent with such intent.

 

   

 

 

